Case 1:19-cv-05542-RPK-CLP Document 24-6 Filed 05/26/20 Page 1 of 3 PageID #: 141




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  --------------------------------------------------------------------x
  Kingsley Palmer,
  Sharon Palmer,
                                      Plaintiffs,                               Case No. 19-cv-5542
                                                                                   (RKK) (CLP)
            -against-
                                                                                    AFFIDAVIT
  The City Of New York,
  Inspector Elliot,
  Colon,
  Ramos,
  Reggie aka Frank Singh,
  E 40 Buyers IG, LLC,
  Stephen Samuel Weintraub,
  John Doe #1-2,
                                       Defendants.
  ----------------------------------------------------------------------x

           STEPHEN S. WEINTRAUB, being duly sworn, hereby swears the following to be true

  under the penalties of perjury:

      1. I am an attorney duly admitted to practice law before the Courts of the State of New York

  and a Defendant in the above-referenced action. I submit this Affidavit in support of the instant

  motion to dismiss the complaint as myself, Stephan S. Weintraub, pursuant to Rule 12(b)(6) based

  on the failure of Plaintiff Kingsley Palmer and Sharon Palmer’s (“Plaintiffs”) failure to set forth a

  valid cause of action against me. I base this affidavit on my personal knowledge and a review of

  the files maintained by my office.

      2. Plaintiffs allege in this action that I am liable for their alleged wrongful eviction. See

  Complaint. In this regard, Plaintiffs allege violations of 42 U.S.C.S. §§ 1983 and 1988, the Fourth,

  Fifth and Fourteenth Amendments to the United States Constitution, and violations of §§ 5, 6 and

  12 of the New York State Constitution.

                                                          -1-
Case 1:19-cv-05542-RPK-CLP Document 24-6 Filed 05/26/20 Page 2 of 3 PageID #: 142




     3. I was retained by Co-Defendant, E 40 Buyers IG, LLC (“E40 Buyers”), in connection with

  a Landlord Tenant hold holdover proceeding in Kings County Civil Court, Index No. LT-082907-

  18/KI (“Holdover Proceeding”). The purpose of my representation was to obtain a judgment of

  possession against Plaintiffs following E 40 Buyers purchase of the property occupied by Plaintiffs

  at a foreclosure sale, held pursuant to a judgment of foreclosure in a separate foreclosure action

  entitled MTGLQ Investors, LP v. Kingsley Palmer et al, Index No., 508193/2013 (Kings County

  Supreme Court) (the “Foreclosure Action”).

     4. I never appeared in person at any court hearing with respect to the Holdover Proceeding.

  Instead, I retained Marc Aronson, Esq. (“Attorney Aronson”), to appear on my behalf on a per

  diem basis.

     5. On February 28, 2019, after a bench trial in which Attorney Aronson appeared, Housing

  Court Judge Jeannine B. Kuzneiski issued a judgment of possession for E 40 Buyers against

  Plaintiffs. My representation of E40 Buyers concluded when the Holdover Action was disposed of

  on February 28, 2019.

     6. I was neither retained nor involved with E 40 Buyers’ obtaining a warrant of eviction

  against the Plaintiffs and did not contact the police or City Marshall on their behalf.

     7. I was not retained by E 40 Buyers and never appeared on their behalf in connection with

  the separate Foreclosure Action. As such, I did not appear, was not retained, nor did I send anyone

  to appear on my behalf at the June 26, 2019 hearing in connection with the Foreclosure Action.

     8. I was never retained, nor did I take any action at any time, with regard to the Plaintiffs’

  eviction other than obtaining a judgment of possession against them.




                                                  -2-
Case 1:19-cv-05542-RPK-CLP Document 24-6 Filed 05/26/20 Page 3 of 3 PageID #: 143
